This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 PAUL M. STREAVEL,

 3          Petitioner-Appellant,

 4 v.                                                                                     No. 32,288

 5 MARIKA RUZZON,

 6          Respondent-Appellee.

 7 APPEAL FROM THE DISTRICT COURT OF ROOSEVELT COUNTY
 8 Drew D. Tatum, District Judge

 9 Garrett Law Firm, P.A.
10 Michael T. Garrett
11 Clovis, NM

12 for Appellant

13 James F. McDowell, III
14 Clovis, NM

15 for Appellee

16                                 MEMORANDUM OPINION

17 SUTIN, Judge.
 1        Petitioner appealed from the district court’s determination that the parties’ child

 2 could relocate to Italy with Respondent. This Court issued a notice of proposed

 3 summary disposition proposing to affirm the district court’s determination. Petitioner

 4 has filed a response to this Court’s notice, indicating that he will not be filing a

 5 memorandum opposing this Court’s proposed disposition.

 6        Accordingly, for the reasons stated in this Court’s notice of proposed

 7 disposition, we affirm.

 8        IT IS SO ORDERED.


 9                                          __________________________________
10                                          JONATHAN B. SUTIN, Judge


11 WE CONCUR:


12 _______________________________
13 JAMES J. WECHSLER, Judge


14 _______________________________
15 CYNTHIA A. FRY, Judge




                                               2